Title: Thomas Jefferson to William B. Arbuckle, 5 November 1812
From: Jefferson, Thomas
To: Arbuckle, William B.


          Sir Monticello Nov. 5. 12 
          Your letter of Oct. 24. was recieved last night, and I have inclosed it to the Secretary at war. not having the advantage of an acquaintance with you, or any information other than the letter itself contains, I could do no more than leave that to bear testimony itself to the Secretary of the zeal it manifests to render service to the public, and of the security that gives that opportunities afforded of indulging that zeal would probably be improved to the benefit of the public.
          Accept my best wishes that yours may be gratified and the public cause recieve therefrom the advantages you desire to render them it.
          
            Th:
            Jefferson
        